DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 6/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse (20170106689) hereafter Fuhse.
 	Regarding claim 1, Fuhse discloses a marker comprising a lens main body having multiple lens portions (fig. 4, elements 40, 60, 62 and 64) on one surface side and having multiple detectable portions on the other surface side (fig. 4, 30A and 30B), wherein the lens portions (40, 60, 62 and 64) are arranged successively in a planar two-dimensional direction (fig. 4), and on the one surface, a pitch of the lens portions in a one-dimensional direction is narrower than a pitch of the lens portions in the other one-dimensional direction (see fig. 4).  	Regarding claim 2, Fuhse discloses the marker according to claim 1, wherein a ratio of a pitch (Py) of the lens portions in the a one-dimensional direction to a pitch (Px) of the lens portions in the other one-dimensional direction is 0.2 or more and less than 1 assuming that the Px is 1.  	Regarding claim 3, Fuhse discloses the marker according to claim 1, wherein a shape of each of the lens portions is at least one shape selected from the group consisting of a spherical shape and a spherical shape (fig. 4, 40A).  	Regarding claim 4, Fuhse discloses the marker according to claim 1, wherein a shape of each of the lens portions is a toroidal shape (see fig. 4).  	Regarding claim 5, Fuhse discloses the marker according to claim 1, wherein an array of the lens portions is at least one selected from the group consisting of a rectangular array, a honeycomb array, and a radial array (fig. 2 and 4).  	Regarding claim 6, Fuhse discloses the marker according to claim 1, wherein the lens main body comprises multiple recesses on the other surface side, and colored films as the detectable portions are provided inside the respective recesses (fig. 2 and 4, par. [0049]).  	Regarding claim 7, Fuhse discloses the marker according to claim 1, wherein the lens 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872